Case 19-40883       Doc 679    Filed 03/26/19 Entered 03/26/19 19:09:19          Main Document
                                            Pg 1 of 11


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                       Debtors.                 )
                                                )   Hearing Date: March 28, 2019
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North


                              AGENDA OF MATTERS
                     SCHEDULED FOR HEARING ON MARCH 28, 2019

 Time of Hearing:      10:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 I.       Adjourned Matters

          1.    Akin Gump Retention Application - Debtors’ Application for Entry of an Order
                Authorizing the Retention and Employment of Akin Gump Strauss Hauer & Feld
                LLP as Counsel to the Debtors and Debtors in Possession Effective Nunc Pro
                Tunc to the Petition Date [Docket No. 33]

                Status: The hearing on this matter is adjourned until April 10, 2019 at 10:00 a.m.
                (CT).

                Objection Deadline: March 7, 2019. The Committee’s objection deadline is
                March 11, 2019.

                Related Documents: Interim Order Approving Debtors’ Application for Entry of
                an Order Authorizing the Retention and Employment of Akin Gump Strauss
                Hauer & Feld LLP as Co-Counsel to the Debtors and Debtors in Possession
                Effective Nunc Pro Tunc to the Petition Date [Docket No. 295]

                First Supplemental Declaration of Meredith Lahaie in Support of the Debtors’
                Application for Entry of an Order Authorizing the Retention and Employment of
                Akin Gump Strauss Hauer & Feld LLP as Counsel to the Debtors and Debtors in
                Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 414]
Case 19-40883   Doc 679    Filed 03/26/19 Entered 03/26/19 19:09:19          Main Document
                                        Pg 2 of 11


            Limited Response of Alden Global Capital LLC to Limited Objections of (I) the
            Ad Hoc Group of Prepetition Term Lenders and Axar Capital Management and
            (II) the Official Committee of Unsecured Creditors to the Debtors’ Applications
            to Retain Counsel [Docket No. 515]

            Debtors’ Response to (1) Joint Limited Objection of the Ad Hoc Group of
            Prepetition Term Loan Lenders and Axar Capital Management to Debtors’
            Application to Retain Counsel and (2) Limited Objection and Joinder of the
            Official Committee of Unsecured Creditors to the Debtors’ Applications to Retain
            Counsel [Docket No. 520]

            Motion to Quash Document Request of the Ad Hoc Group of Prepetition Term
            Loan Lenders, Motion to Shorten Time for Response, and Incorporated
            Memorandum in Support [Docket No. 535]

            Debtors’ Motion for Entry of an Order (I) Scheduling an Expedited Hearing, (II)
            Approving the Form and Manner of Notice Thereof, and (III) Granting Related
            Relief [Docket No. 536]

            Objections Received: Joint Limited Objection and Reservation of Rights of the
            Ad Hoc Group of Prepetition Term Loan Lenders and Axar Capital Management
            to the Debtors’ Applications to Retain Counsel [Docket No. 444]

            Limited Objection of the Official Committee of Unsecured Creditors to the
            Debtors’ Applications to Retain Counsel and Joinder in Part to the Joint Limited
            Objection and Reservation of Rights of the Ad Hoc Group of Prepetition Term
            Loan Lenders and Axar Capital Management to Such Applications [Docket No.
            488]

       2.   Seward & Kissel LLP Retention Application - Debtors’ Application for Entry of
            an Order Pursuant to Section 327(a) of the Bankruptcy Code Authorizing the
            Retention and Employment of Seward & Kissel LLP as Counsel to the Debtors
            Effective Nunc Pro Tunc to the Petition Date [Docket No. 29]

            Status: The hearing on this matter is adjourned until April 10, 2019 at 10:00 a.m.
            (CT).

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 11, 2019.

            Related Documents: Interim Order Approving Debtors’ Application for Entry of
            an Order Pursuant to Section 327(a) of the Bankruptcy Code Authorizing the
            Retention and Employment of Seward & Kissel LLP as Counsel to the Debtors
            Effective Nunc Pro Tunc to the Petition Date [Docket No. 292]

            First Supplemental Declaration of John R. Ashmead in Support of Debtors’
            Application for Entry of an Order Pursuant to Section 327(A) of the Bankruptcy
            Code Authorizing the Retention and Employment of Seward & Kissel LLP as
Case 19-40883   Doc 679    Filed 03/26/19 Entered 03/26/19 19:09:19           Main Document
                                        Pg 3 of 11


            Counsel to the Debtors Effective Nunc Pro Tunc to the Petition Date [Docket No.
            415]

            Limited Response of Alden Global Capital LLC to Limited Objections of (I) the
            Ad Hoc Group of Prepetition Term Lenders and Axar Capital Management and
            (II) the Official Committee of Unsecured Creditors to the Debtors’ Applications
            to Retain Counsel [Docket No. 515]

            Separate Response of the Debtors to (1) Joint Limited Objection of the Ad Hoc
            Group of Prepetition Term Loan Lenders and Axar Capital Management to
            Debtors’ Applications to Retain Counsel and (2) Limited Objection and Joinder of
            the Official Committee of Unsecured Creditors to Debtors’ Application to Retain
            Counsel to the Extent They Relate to the Retention of Seward & Kissel LLP
            [Docket No. 521]

            Objections Received: Joint Limited Objection and Reservation of Rights of the
            Ad Hoc Group of Prepetition Term Loan Lenders and Axar Capital Management
            to the Debtors’ Applications to Retain Counsel [Docket No. 444]

            Limited Objection of the Official Committee of Unsecured Creditors to the
            Debtors’ Applications to Retain Counsel and Joinder in Part to the Joint Limited
            Objection and Reservation of Rights of the Ad Hoc Group of Prepetition Term
            Loan Lenders and Axar Capital Management to Such Applications [Docket No.
            488]

       3.   Wages Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
            Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other
            Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits
            Programs, and (II) Granting Related Relief [Docket No. 5]

            Status: The hearing on the Wages Motion, solely as it relates to certain directors’
            compensation and the Committee’s objection thereto [Docket No. 653] is
            adjourned until April 10, 2019 at 10:00 a.m. (CT).

            Objection Deadline: March 7, 2019. The Committee’s objection deadline is
            March 12, 2019.

            Related Documents: Interim Order (I) Authorizing the Debtors to (A) Pay
            Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses
            and (B) Continue Employee Benefits Programs, and (II) Granting Related Relief
            [Docket No. 118]

            Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries,
            Other Compensation, and Reimbursable Expenses and (B) Continue Employee
            Benefits Programs, and (II) Granting Related Relief [Docket No. 627]

            Objections Received: Limited Objection of the Official Committee of Unsecured
            Creditors to Debtors’ Motion Seeking Entry of Interim and Final Orders (I)
Case 19-40883   Doc 679    Filed 03/26/19 Entered 03/26/19 19:09:19          Main Document
                                        Pg 4 of 11


             Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other
             Compensation, and Reimbursable Expenses and (B) Continue Employee Benefits
             Programs [Docket No. 653]

 II.   Matters Going Forward

       1.    Cash Collateral Motion - Debtors’ Motion for Entry of Interim and Final Orders
             Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, and 552 and Bankruptcy
             Rules 2002, 4001, and 9014 (I) Authorizing the Use of Cash Collateral, (II)
             Granting Adequate Protection, (III) Modifying the Automatic Stay and (IV)
             Scheduling a Final Hearing [Docket No. 61]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 21, 2019. The Committee’s objection deadline is
             March 22, 2019.

             Related Documents: Interim Order Authorizing the Use of Cash Collateral, (II)
             Granting Adequate Protection, (III) Modifying Automatic Stay, and (4)
             Scheduling a Final Hearing [Docket No. 138]

             Notice of Final Hearing on Certain “First Day” Motions [Docket No. 136]

             Objections Received: Limited Objection of Washington Prime Group Inc. to
             Entry of Final Orders in Connection with Debtors’ Motion Authorizing
             Postpetition Financing and Motion to Use Cash Collateral [Docket No. 629]

             Limited Objection of MCP VOA I & III, LLC, MLM Chino Property, LLC,
             Waipahu, LLC and Weingarten Realty Landlords to (I) Debtors’ Motion for Entry
             of Interim Orders (I) Authorizing the Debtors to Obtain Postpetition Financing,
             (II) Granting Liens and Providing Superpriority Administrative Expense Status,
             Etc. and (2) Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11
             U.S.C. §§105, 361, 362, 363, 364, 507 and 552 A and Bankruptcy Rules 2002,
             4001 and 9014 (I) Authorizing Use of Cash Collateral, (II) Granting Adequate
             Protection, Etc. and Request for Adequate Protection [Docket No. 630]

             Joinder of Landlord Gordon Hartunian to the Limited Objection of MCP VOA I
             & III, LLC, MLM Chino Property, LLC, Waipahu, LLC and Weingarten Realty
             Landlords to (I) Debtors’ Motion for Entry of Interim Orders (I) Authorizing the
             Debtors to Obtain Postpetition Financing, (II) Granting Liens and Providing
             Superpriority Administrative Expense Status, Etc. and (2) Debtors’ Motion for
             Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§105, 361, 362, 363,
             364, 507 and 552 A and Bankruptcy Rules 2002, 4001 and 9014 (I) Authorizing
             Use of Cash Collateral, (II) Granting Adequate Protection, Etc. and Request for
             Adequate Protection [Docket No. 633]

             Limited Objection and Joinder of Certain Landlords to Limited Objections of
             other Landlords to Entry of Final Order in Connection with Debtors’ Motion
Case 19-40883   Doc 679   Filed 03/26/19 Entered 03/26/19 19:09:19         Main Document
                                       Pg 5 of 11


            Authorizing Postpetition Financing and Motion to Use Cash Collateral [Docket
            No. 634]

            Limited Objection of Acadia Realty Limited Partnership, Brixmor Property
            Group, Inc., Broadway Mall Owner, LLC, Buen Terra LLC, Centennial Real
            Estate Company, LLC, Centercal Properties, LLC, Citivest Commercial
            Investments, LLC, Edens, Ethan Conrad Properties, Federal Realty Investment
            Trust, GEM Realty Capital, Inc., Gateway Pinole Vista, LLC, Goldman Sachs
            Realty Management, L.P., GS Pacific ER LLC, Kravco Company, LLC, KRE
            Colonie Owner, LLC, Montebello Town Center Investors LLC, The Krausz
            Companies, Inc., the Macerich Company, Urban Retail Properties, LLC, Vintage
            Capital Group, LLC, Watt Companies, Weitzman Management Corporation, West
            Valley Properties, Inc., Unibail Redamco Westfield, White Plains Galleria
            Limited Partnership, and YTC Mall Owner, LLC to (A) Debtors’ Motion for
            Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
            Postpetition Financing, (II) Granting Liens and Providing Superpriority
            Administrative Expense Status, (III) Modifying the Automatic Stay, (IV)
            Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 635]

            Joinder of Simon Property Group, L.P., to Limited Objection of Washington
            Prime Group Inc. to Entry of Final Orders in Connection with Debtors’ Motion
            Authorizing Postpetition Financing and Motion to Use of Cash [Docket No. 639]

            CBL & Associates Management, Inc., Joinder to Limited Objection of
            Washington Prime Group Inc. to Entry of Final Orders in Connection with
            Debtors’ Motion Authorizing Postpetition Financing and Motion to Use of Cash
            Collateral [Docket No. 646]

            Joinder of the KPI Landlords to Certain Landlords’ Limited Objections to the
            Debtors’ Motions for Entry of Orders Authorizing Postpetition Financing and the
            Use of Cash Collateral and Granting Related Relief [Docket No. 647]

            Joinder of Alhambra Valley Properties, LLC to Certain Landlords’ Limited
            Objections to the Debtors’ Motions for Entry of Orders Authorizing Postpetition
            Financing and the Use of Cash Collateral and Granting Related Relief [Docket
            No. 667]

            Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion
            for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
            363, 364, 507, and 552 and Bankruptcy Rules 2002, 4001, and 9014 (I)
            Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III)
            Modifying the Automatic Stay and (IV) Scheduling A Final Hearing and Motion
            for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
            Postpetition Financing, (II) Granting Liens and Providing Superpriority
            Administrative Expense Status, (III) Modifying the Automatic Stay, (IV)
            Scheduling Final Hearing, and (V) Granting Related Relief [Docket No. 670]
Case 19-40883   Doc 679   Filed 03/26/19 Entered 03/26/19 19:09:19          Main Document
                                       Pg 6 of 11


       2.   DIP Motion - Debtors’ Motion for Entry of Interim and Final Orders (I)
            Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting Liens and
            Providing Superpriority Administrative Expense Status, (III) Modifying the
            Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related
            Relief [Docket No. 216]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 21, 2019. The Committee’s objection deadline is
            March 22, 2019.

            Related Documents: Declaration of Derek C. Pitts in Support of The Debtors’
            Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
            Obtain Postpetition Financing (II) Granting Liens and Providing Superpriority
            Administrative Expense Status, (III) Modifying the Automatic Stay, (IV)
            Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 246]

            Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
            Granting Liens and Providing Superpriority Administrative Expense Status, (III)
            Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V)
            Granting Related Relief [Docket No. 265]

            Notice of Filing DIP Credit Agreement [Docket No. 576]

            Objections Received: Limited Objection of Washington Prime Group Inc. to
            Entry of Final Orders in Connection with Debtors’ Motion Authorizing
            Postpetition Financing and Motion to Use Cash Collateral [Docket No. 629]

            Limited Objection of MCP VOA I & III, LLC, MLM Chino Property, LLC,
            Waipahu, LLC and Weingarten Realty Landlords to (I) Debtors’ Motion for Entry
            of Interim Orders (I) Authorizing the Debtors to Obtain Postpetition Financing,
            (II) Granting Liens and Providing Superpriority Administrative Expense Status,
            Etc. and (2) Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11
            U.S.C. §§105, 361, 362, 363, 364, 507 and 552 A and Bankruptcy Rules 2002,
            4001 and 9014 (I) Authorizing Use of Cash Collateral, (II) Granting Adequate
            Protection, Etc. and Request for Adequate Protection [Docket No. 630]

            Latam JV Partners’ Response and Reservation of Rights to Debtors’ (I) Financing
            Motion and (II) Cash Collateral Motion [Docket No. 631]

            Limited Objection and Joinder of Certain Landlords to Limited Objections of
            other Landlords to Entry of Final Order in Connection with Debtors’ Motion
            Authorizing Postpetition Financing and Motion to Use Cash Collateral [Docket
            No. 634]

            Limited Objection of Acadia Realty Limited Partnership, Brixmor Property
            Group, Inc., Broadway Mall Owner, LLC, Buen Terra LLC, Centennial Real
            Estate Company, LLC, Centercal Properties, LLC, Citivest Commercial
Case 19-40883   Doc 679   Filed 03/26/19 Entered 03/26/19 19:09:19          Main Document
                                       Pg 7 of 11


            Investments, LLC, Edens, Ethan Conrad Properties, Federal Realty Investment
            Trust, GEM Realty Capital, Inc., Gateway Pinole Vista, LLC, Goldman Sachs
            Realty Management, L.P., GS Pacific ER LLC, Kravco Company, LLC, KRE
            Colonie Owner, LLC, Montebello Town Center Investors LLC, The Krausz
            Companies, Inc., the Macerich Company, Urban Retail Properties, LLC, Vintage
            Capital Group, LLC, Watt Companies, Weitzman Management Corporation, West
            Valley Properties, Inc., Unibail Redamco Westfield, White Plains Galleria
            Limited Partnership, and YTC Mall Owner, LLC to (A) Debtors’ Motion for
            Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
            Postpetition Financing, (II) Granting Liens and Providing Superpriority
            Administrative Expense Status, (III) Modifying the Automatic Stay, (IV)
            Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 635]

            Objection to Debtors’ Motion for Entry of Interim and Final Orders (I)
            Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting Liens and
            Providing Superpriority Administrative Expense Status, (III) Modifying the
            Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related
            Relief [Docket No. 638]

            Joinder of Simon Property Group, L.P., to Limited Objection of Washington
            Prime Group Inc. to Entry of Final Orders in Connection with Debtors’ Motion
            Authorizing Postpetition Financing and Motion to Use of Cash [Docket No. 639]

            CBL & Associates Management, Inc., Joinder to Limited Objection of
            Washington Prime Group Inc. to Entry of Final Orders in Connection with
            Debtors’ Motion Authorizing Postpetition Financing and Motion to Use of Cash
            Collateral [Docket No. 646]

            Joinder of the KPI Landlords to Certain Landlords’ Limited Objections to the
            Debtors’ Motions for Entry of Orders Authorizing Postpetition Financing and the
            Use of Cash Collateral and Granting Related Relief [Docket No. 647]

            Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion
            for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
            363, 364, 507, and 552 and Bankruptcy Rules 2002, 4001, and 9014 (I)
            Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III)
            Modifying the Automatic Stay and (IV) Scheduling A Final Hearing and Motion
            for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
            Postpetition Financing, (II) Granting Liens and Providing Superpriority
            Administrative Expense Status, (III) Modifying the Automatic Stay, (IV)
            Scheduling Final Hearing, and (V) Granting Related Relief [Docket No. 670]
Case 19-40883   Doc 679    Filed 03/26/19 Entered 03/26/19 19:09:19        Main Document
                                        Pg 8 of 11


       3.   Motion for Relief from Stay - Joint Motion of Westchester Fire Insurance
            Company and Federal Insurance Company for Relief from the Automatic Stay to
            Cancel Surety Bonds and for Adequate Protection Pursuant to 11 U.S.C. § 362
            [Docket Nos. 278 & 290]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 21, 2019.

            Related Documents: Motion for Expedited Hearing Regarding Joint Motion of
            Westchester Fire Insurance Company and Federal Insurance Company for Relief
            from the Automatic Stay to Cancel Surety Bonds and for Adequate Protection
            Pursuant to 11 U.S.C. § 362 [Docket No. 281].

            Objections Received: None to date.

       4.   Motion for Relief from Stay - Liberty Mutual Insurance Company and Safeco
            Insurance Company of America’s Motion to Lift the Automatic Stay Pursuant to
            11 U.S.C. § 362(A) [Docket No. 543]

            Status: The hearing on this matter is going forward.

            Objection Deadline: The Debtors’ objection has been extended to March 27,
            2019 at 4:00 p.m. (CT).

            Related Documents: None to date.

            Objections Received: None to date.

       5.   Cash Management Motion - Debtors’ Motion Seeking Entry of Interim and Final
            Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
            Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
            (C) Maintain Existing Business Forms and (D) Continue to Perform Intercompany
            Transactions and (II) Granting Related Relief [Docket No. 11]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 21, 2019. The Committee’s objection deadline is
            March 22, 2019.

            Related Documents: Interim Order Granting Motion of the Debtors for Entry of
            Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate
            Their Cash Management System, (B) Honor Certain Prepetition Obligations
            Related Thereto, (C) Maintain Existing Business Forms and (D) Continue to
            Perform Intercompany Transactions and (II) Granting Related Relief [Docket No.
            89]
Case 19-40883   Doc 679   Filed 03/26/19 Entered 03/26/19 19:09:19          Main Document
                                       Pg 9 of 11


            Objections Received: Limited Objection to Final Order Granting Motion of the
            Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
            Continue to Operate Their Cash Management System, (B) Honor Certain
            Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms,
            and (D) Continue to Perform Intercompany Transactions and (II) Granting
            Related Relief [Docket No. 655]

       6.   Debtors’ Motion to Reject Certain Executory Contracts and Unexpired Leases -
            Debtors’ First Omnibus Motion to Reject Executory Contracts and Unexpired
            Leases and Abandon Certain De Minimis Assets in Connection Therewith
            [Docket No. 302]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 21, 2019.

            Related Documents: None

            Objections Received: Objection of ESRT 159 Broadway LLC to Debtors’ First
            Omnibus Motion to Reject Certain Executory Contracts and Unexpired Leases
            and Abandon Certain De Minimis Assets in Connection Therewith [Docket Nos.
            632 and 636]

      7.    Interim Compensation Motion - Debtors’ Motion for Entry of an Order (I)
            Establishing Procedures for Interim Compensation and Reimbursement of
            Expenses of Retained Professionals and (II) Granting Related Relief [ Docket No.
            448]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 21, 2019.

            Related Documents: None

            Objections Received: None to date.

       8.   OCP Motion - Debtors’ Motion Seeking Entry of an Order (I) Authorizing the
            Debtors to Retain and Compensate Professionals Utilized in the Ordinary Course
            of Business and (II) Granting Related Relief [Docket No. 451]

            Status: The hearing on this matter is going forward.

            Objection Deadline: March 21, 2019. The Committee’s objection deadline is
            March 22, 2019.

            Related Documents: None
Case 19-40883   Doc 679    Filed 03/26/19 Entered 03/26/19 19:09:19         Main Document
                                        Pg 10 of 11


             Objections Received: Limited Objection of the Official Committee of Unsecured
             Creditors to Debtors’ Motion Seeking Entry of an Order (I) Authorizing the
             Debtors to Retain and Compensate Professionals Utilized in the Ordinary Course
             of Business Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief
             [Docket No. 654] [RESOLVED]

       9.    SOFA Extension Motion - Debtors’ Motion Seeking Entry of an Order (I)
             Granting a Second Extension of Time to File Schedules and Statements of
             Financial Affairs and (II) Granting Related Relief [Docket No. 620]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 28, 2019.

             Related Documents: Debtors’ Motion for Entry of an Order (I) Scheduling an
             Expedited Hearing, (II) Approving the Form and Manner of Notice Thereof, and
             (III) Granting Related Relief [Docket No. 621]

             Notice of Hearing [Docket No. 622]

             Objections Received: None to date.

       10.   Government Claims Motion - Debtors’ Motion Seeking Entry of an Order
             Authorizing the Debtors to Pay Certain Prepetition Government Claims and
             Granting Related Relief [Docket No. 641]

             Status: The hearing on this matter is going forward.

             Objection Deadline: March 28, 2019.

             Related Documents: Debtors’ Motion for Entry of an Order (I) Scheduling an
             Expedited Hearing, (II) Approving the Form and Manner of Notice Thereof, and
             (III) Granting Related Relief [Docket No. 642]

             Notice of Hearing [Docket No. 644]

             Objections Received: None to date.
Case 19-40883     Doc 679    Filed 03/26/19 Entered 03/26/19 19:09:19      Main Document
                                          Pg 11 of 11


Dated: March 26, 2019
       St. Louis, Missouri
                                     /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. MO 34641
                                     Erin M. Edelman MO 67374
                                     John G. Willard MO 67049
                                     ARMSTRONG TEASDALE LLP
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, MO 63105
                                     Telephone: (314) 621-5070
                                     Facsimile: (314) 612-2239
                                     Email: rengel@armstrongteasdale.com
                                     Email: eedelman@armstrongteasdale.com
                                     Email: jwillard@armstrongteasdale.com

                                     -and-
                                     Ira Dizengoff (admitted pro hac vice)
                                     Meredith A. Lahaie (admitted pro hac vice)
                                     Kevin Zuzolo (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     One Bryant Park
                                     New York, NY 10036
                                     Telephone: (212) 872-1000
                                     Facsimile: (212) 872-1002
                                     Email: idizengoff@akingump.com
                                     Email: mlahaie@akingump.com
                                     Email: kzuzolo@akingump.com

                                     - and -

                                     Julie Thompson (admitted pro hac vice)
                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     1333 New Hampshire Avenue, N.W.
                                     Washington, D.C. 20036
                                     Telephone: (202) 887-4000
                                     Facsimile: (202) 887-4288
                                     Email: julie.thompson@akingump.com

                                     Proposed Counsel to the Debtors and Debtors in
                                     Possession
